          Case 1:18-cr-00570-RA Document 54 Filed 07/08/20 Page 1 of 2




                              JONATHAN SUSSMAN, ESQ.

                    391 E. 149th Street, Suite 205A, Bronx, NY 10455
                      Mobile: 215-913-9894 Office: 347-218-9289 Fax:
                              718-744-2977 Sussmanlawpc.com
                        E-Mail: lawyerjonathansussman@gmail.com



                                                       July 7, 2020


By ECF

Honorable Ronnie Abrams                                      Application granted. Mr. Burgos shall
United States District Court                                 voluntary surrender on October 26, 2020.
Southern District of New York
500 Pearl Street                                             SO ORDERED.
New York, NY 10007

                                                             ________________________________
                                                             Ronnie Abrams, U.S.D.J.
Re:           United States v. Ariel Burgos                  July 8, 2020
              18 Cr. 570 (RA)


Dear Honorable Judge Abrams:


        Pursuant to a retainer, I am the attorney retained to represent defendant Ariel
Burgos in the above-captioned matter. Mr. Burgos has been released with a condition
of home confinement since his arrest on July 17, 2018. The next current scheduled
activity on his case is July 21, 2020 for his self-surrender.

       The defense respectfully submits this letter requesting that the Court allow for
an extension of time of three months until he has to self-surrender. As we informed the
Court in our last communication, Mr. Burgos’ fiancé was expecting a child in August.
She arrived early but so early that there were complications as might have been
expected. His daughter is going to be fine despite being so premature but his wife has
          Case 1:18-cr-00570-RA Document 54 Filed 07/08/20 Page 2 of 2



been suffering both physically and mentally and has been bedridden so far. His
daughter will ultimately be fine but the complications with his fiancé make it incumbent
upon Mr. Burgos to do as much as he can to care for both his daughter and his fiancé
during these initial months of great importance for their health and wellbeing. To
consolidate things even further, the health crisis is unabated. As the Court is no doubt
aware, the COVID-19 pandemic, while mutated and dimmed a bit in New York City, is in
strong force in the FCI and Federal inmate and correctional facility populations. These
populations are exactly where Mr. Burgos would be headed to stay for the next three
years, minus merit time and half-way house transfers. So long as he is in good stead
with all of the requirements of his home confinement and pre-trial services requisites,
which he is, then he would be requesting a three month delay to his self-surrender.

       Mr. Burgos, as all parties are aware and would agree with, continues to be in
good stead with pre-trial services. Further, the Government had no objection to this
request at its inception. Seeing how the pandemic has only spread further into the FCI
community and he now has a sick wife and new born baby of only a week old to care
for, we cannot see how any objection would now issue. Please let us know if we can
further address any issues or concerns in light of this important request to Mr. Burgos
and his family.




                                                 Respectfully submitted,


                                                 s/Jonathan Sussman

                                                 Jonathan Sussman
                                                 Defense Attorney for Mr. Burgos
                                                 347-218-9289
